702 P.2d 1097 (1985)
299 Or. 417
In re Complaint as to the CONDUCT OF Nicholas A. DRAKULICH, Accused.
SC 29058.
Supreme Court of Oregon.
Argued and Submitted January 31, 1985.
Decided July 9, 1985.
Richard A. Carlson, Portland, argued the cause and filed the brief for accused.
Patric J. Doherty, Portland, argued the cause for Oregon State Bar. With him on the brief were Dennis R. VavRosky and Rankin, McMurry, VavRosky & Doherty, Portland.
Before PETERSON, C.J., and LENT, LINDE, CAMPBELL, ROBERTS and CARSON, JJ.
PER CURIAM.
This attorney discipline case presents the same issue decided this date in In re Chase, 299 Or. 391, 702 P.2d 1082 (1985), *1098 that is, whether the conviction of the attempted possession of a controlled substance (cocaine) is a misdemeanor involving moral turpitude. The Disciplinary Review Board in Chase concluded that the conviction was for a crime involving moral turpitude but in this case the Disciplinary Review Board concluded that it was not.
It is not necessary to set out the facts of this case because, as we decided in Chase, the facts and circumstances of an individual case are not significant in determining whether a crime involves moral turpitude under ORS 9.527(2). We look only to the record of the conviction.
For the reasons stated in Chase, we hold that the accused's conviction of attempted possession of a controlled substance is not a crime involving moral turpitude.
Complaint dismissed.
PETERSON, Chief Justice, dissenting.
I dissent for the reasons stated in my dissenting opinion in In re Chase, 299 Or. 391, 702 P.2d 1082 (1985), also decided this day.
LENT, Justice, dissenting.
The accused was charged with possession of cocaine after security officers at Multnomah Kennel Club observed the accused in the parking lot apparently "snorting" a substance later identified as cocaine. Apparently as the result of plea bargaining, the accused was allowed to plead guilty to attempted possession of cocaine. The charade is transparent.
I dissent for the same reasons (other than those concerned with veracity) that I have dissented in In re Chase, 299 Or. 391, 702 P.2d 1082 (1985), decided today.